Opinion issued January 8, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00315-CV



LONNIE E. VAUGHAN, Appellant

V.

ELBAR INVESTMENTS, INC. AND PRAEDIUM II STAR TWO, L.P.,
Appellees



On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 



MEMORANDUM OPINION	Appellant, Lonnie E. Vaughan, has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for failure to timely file a brief
and deny all pending motions.PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.